Case: 1:19-cr-00260-JRA Doc #: 1-1 Filed: 04/16/19 1 of 7. PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

United States of America

_ 1319 Mo 2086

Eric Daniel BURROWS : Case No.

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT AND ARREST

WARRANT
I, Jason Guyton, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. lama Special Agent with the Department of Homeland Security (DHS),
Homeland Security Investigations (HSJ), currently assigned to HSI Cleveland, Ohio. I have been
so employed since March, 2009. As part of my daily duties as an HSI Special Agent, I investigate
criminal violations relating to child exploitation and child pornography including violations
pertaining to the illegal production, distribution, receipt and possession of child pornography, in
violation of 18 U.S.C. §§ 2252(a) and 2252A. I have received training in the area of child
pornography and child exploitation, and have had the opportunity to observe and review
numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media
including computer media.

2 1 am an “investigative or law enforcement officer” of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to
Case: 1:19-cr-00260-JRA Doc #: 1-1 Filed: 04/16/19 2 of 7. PagelD #: 3

conduct investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title
18, United States Code. | |

3. This affidavit is being submitted for the limited purpose of establishing probable
cause that Eric Daniel BURROWS, age 58, currently residing on California Drive in Elyria, Ohio,
violated Title 18, U.S.C. § 2252A(a)(5)(B) (accessing child pornography with intent to view) and
Title 18, U.S:C. § 2252A(a)(2)(A) (receipt of child pornography).

4, The statements contained in this affidavit are based upon my personal knowledge
and observations, my training and experience, conversations with other law enforcement officers
and witnesses, and the review of documents and records. This affidavit includes only those facts
that I believe are necessary to establish probable cause and does not include all of the facts
uncovered during the investigation.

RELEVANT STATUTES

5. . This investigation concerns alleged violations of:

a. 18 U.S.C. §§ 2252A(a)(5)(B), which prohibits a person from knowingly
accessing with intent to view any book, magazine, periodical, file, video
tape, compact disk or any other material that contains visual depictions
which were shipped or transported using any means and facility of interstate
or foreign commerce, or in or affecting interstate or foreign commerce, or
which was produced using materials that have been mailed, shipped, or
transported in and affecting interstate and foreign commerce by any means,
including by computer, the production of which involved the use of a minor
engaged in explicit conduct, and which visual depictions were of such

conduct.
Case: 1:19-cr-00260-JRA Doc #: 1-1 Filed: 04/16/19 3 of 7. PagelD #: 4

b. 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1), which prohibits a person from
knowingly receiving, distributing or conspiring to receive or distribute any
child pornography or any material that contains child porno graphy, as
defined in 18 U.S.C. § 2256(8), that has been mailed, or using any means
or facility of interstate or foreign commerce shipped or transported in or

- affecting interstate or foreign commerce by any means, including by
computer.

6. In March 2012, HSI Phoenix initiated an investigation into a password-protected,
fee-based foreign website, identified herein as “Website M.”! The investigation continues. . |

7. In September 2017, HSI analyzed payment processor records associated with
Website M and identified individuals who made multiple purchases from Website M.

8. The payment processor records indicate that Eric BURROWS made
approximately eight (8) purchases from Website M between February 3, 2018, and April 16,
2018.

9. According to the payment processor records, the email address to which it sent the
auto-generated receipts and passwords for purchases made by BURROWS on Website M was
orofix200@yahoo.com (the “SUSPECT EMAIL ADDRESS”).

10. Based upon the payment processor records and additional investigation by HSI it

was determined that BURROWS purchased access to the files described below.

 

1 Law enforcement knows the actual name of Website M. However, the investigation into users of Website M
remains ongoing, and public disclosure of Website M’s actual name would potentially alert its members to the
investigation, likely provoking members to notify other members of the investigation, to flee, and/or to destroy
evidence. Accordingly, to preserve the confidentiality and integrity of the ongoing investigation, the actual name
and other identifying details of Website M remain undisclosed in this affidavit.

3
Case: 1:19-cr-00260-JRA Doc # 1-1 Filed: 04/16/19 4 of 7. PagelD #5

11. On February 5, 2018, BURROWS purchased access to a file containing several
hundred images, including the two image files described below:

a. > “Ifs-007-092” — this image file is part of a collection including 104 pictures
of the same child. This image depicts a naked prepubescent female with a necktie around her neck. The
child i is posing with ¢ the bottom of the tie held above her head simulating that she is chokmg herself
with her eyes rolled up and her tongue hanging out tof her mouth, The child j is sitting ona couch with
her legs spread open exposing her genitals to the camera. There is a watermark in the corner of the
image that reads “LS Models”.

b. “Ifs-014-093” — this image file is part of a collection including 100 pictures
of the same child. This image depicts a prepubescent female wearing a see-through yellow nightgown
that is pulled up over her waist sitting on dresser with her legs spread exposing her genitals to the
camera. The child’s face is visible in the image and she is looking into the camera with her mouth
open. There is a watermark in the corner of the image that reads “LS Models”.

12. In addition to the purchase history described above, HSI Phoenix agents received
a list of dates and times that the user “profix200” logged onto Website M. These records indicate
that between August 15, 2017 and March 12, 2018, “profix200” logged onto Website M
approximately 126 times. Each of these logins occurred from IP address 174.104.237.97.

13. A - query of the publicly available online database revealed that IP address
174.104.237.97 was registered to Charter Communications and service resolved to Elyria, Ohio.
14. On August 24, 2018, the U.S. Department of Homeland Security issued a

summons to Charter Communications seeking subscriber information concerning the above IP

address. A review of the results obtained on August 28, 2018, identified the following account _
Case: 1:19-cr-00260-JRA Doc #: 1-1 Filed: 04/16/19 5 of 7. PagelD #: 6

holder and address: Profix Collision, 200 Winckles Street, Elyria, Ohio 44035. Results further |
indicated that the email address associated with this account is “profix200@yahoo.com”.

15. A check of the public records database Thomson Reuter CLEAR revealed that the deed
for 200 Winckles Street was transferred to BURROWS on January 14, 2009. A check of open source
information from the Internet for 200 Winckles Street revealed that it is a business called Profix Collision.

16.. A check of open source information from the Internet regarding Profix Collision
on Facebook showed user Rick Burrows posted a comment on November 3, 2018. Facebook user
Rick Burrows lists his current city as Elyria, Ohio. The profile photo for Rick Burrows’
Facebook account matches the Ohio Driver’s license photo for BURROWS. In addition, the
website “www.autobodyelyria.com/contact” lists Rick Burrows as “contact” and the email
address “Profix200@yahoo.com”.

17, On April 16, 2019, a search warrant, authorized by United States Magistrate
Judge Thomas M. Parker, was executed at Profix Collision. During the execution of the search
warrant law enforcement located two (2) devices that were previewed utilizing computer
forensics equipment designed to access the material on the device without altering the content
thereon. Further the computer forensics tools have the capability of notating whether a certain
file was deleted from the device being analyzed. The preview yielded two (2) videos and two (2)
images of child pornography as defined by 18 U.S.C. § 2256(8) including:

a. - File #1 on Burrow’s Dell Studio 1737 laptop at business is a video file 15
minutes and 8 seconds in length, titled “LittleLoliLibidos- Office Managers.mp4” depicting a
compilation of pre-pubescent minor female children masturbating their genitals with a variety

of office supplies including pens, pencils, markers and highlighters.
Case: 1:19-cr-00260-JRA Doc #: 1-1 Filed: 04/16/19 6 of 7. PagelD.#: 7

b. File #2 on Burrow’s Sony 8GB SD card from a digital camera at the business is
an image file with the logo for LS Models in the upper left corner depicting a pre-pubescent
minor female child seen lying under a black chair with silver legs with her legs spread and her
hands grabbing her buttocks with her genitals exposed. The child is wearing a white blouse
and blue thigh high stockings. The child-is-staring directly at the camera with her mouth
slightly open. This image was deleted on the SD card.

c. File #3 on Burrow’s Sony 8GB SD card from a digital camera at the business is
an image file with the logo for LS Models in the upper right corner depicting a pre-
pubescent minor female child seen seated on a chair wearing a pink collar and pink thigh
high stockings with flowers in her hair. The child’s left leg is propped on another chair
and her legs are spread to expose her vagina and breasts. This image was deleted on the
SD card. |

d. File #4 on Burrow’s Dell Studio 1737 laptop at the business is a video file 47
minutes and 16 seconds in length, titled “9 YO Girl.avi.asx” depicting a pre-pubescent minor
female child seen removing her clothes to expose her breasts and vagina to the camera. The
child is seen masturbating her vagina with her fingers and what appears to be a pencil. The
child appears to be dressing and undressing throughout the video.

18. During the warrant execution BURROWS was encountered at the business.
BURROWS consented to being interviewed by HIS Cleveland Special Agents Jason Guyton and
Michael Deterling. Special Agent Guyton advised BURROWS of his right to terminate the

interview at any time as well as leave the interview space without the concurrence or assistance
Case: 1:19-cr-00260-JRA Doc #: 1-1 Filed: 04/16/19 7 of 7. PagelD #: 8

of the interviewing agents. During the interview, BURROWS admitted he utilized the
profix200@yahoo.com email address to access pornographic material. BURROWS further
admitted that he exercised sole control over the email address, and that no other persons had
access to the contents. When questioned about the approximate ages of the persons featured in
the porno graphic material that he had viewed, BURROW admitted that he had viewed
pornographic material featuring children as young as nine or ten years-of-age.
CONCLUSION
19. Based on the forgoing, there is probable cause to believe that Eric BURROWS
violated Title 18 USC Section 2952 (a)(5)(B) — (accessing child pornography with intent to view)
and Title 18 USC Section 2252A(a)(2)(A) — (receipt of child pornography
Ze
pecial Agent J asorEMT. ( Guyton
~ Homeland Security Investigations

  
 

 

Sworn to before me
on this 16" day of April 2019.

b.. Sf A “ W/ he-
Honorable David A. Ruiz
United States Magistrate Judge

 
